Citation Nr: 0826524	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-36 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1975 to June 1978.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal of a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2008, the veteran presented sworn testimony at a 
personal hearing at the RO in Waco, Texas, which was chaired 
by the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder. 

Issues not on appeal

In March 2004, the veteran filed a claim alleging clear and 
unmistakable error (CUE) in an August 1983 RO rating decision 
which denied the veteran's claim of entitlement to service 
connection for a bilateral ankle condition.  The RO addressed 
this CUE claim in its August 2004 statement of the case 
(SOC).  The veteran filed a substantive appeal in October 
2004; however, he specifically referenced only the issue of 
service connection for a left ankle disability; he did not 
refer to the CUE issue.  An appeal as to the CUE claim has 
therefore not been perfected.   
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2007) 
[if the SOC addressed multiple issues, the substantive appeal 
must either indicate that all issues are being appealed or it 
must specifically identify the issues being appealed].  
Accordingly, the issue of CUE is not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a SOC is issued by VA].

In an April 2006 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for depression, 
hypertension and diabetes mellitus.  To the Board's 
knowledge, the veteran did not disagree with that decision.  
Those issues are therefore not in appellate status and they 
will be discussed no further herein.

FINDINGS OF FACT

1.  In August 1983, the RO denied the veteran's claim of 
entitlement to service connection for a left ankle condition.  
The veteran did not appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the August 1983 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a left ankle 
disability.

3.  The competent and probative medical evidence of record 
does not support a finding that the veteran's left ankle 
disability is related to his military service.


CONCLUSIONS OF LAW

1.  The August 1983 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the August 1983 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for a left ankle 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A left ankle disability was not incurred in or aggravated 
by military service, and such may not be presumed. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a left ankle 
disability.  Implicit in his claim is the contention that new 
and material evidence, which is sufficient to reopen the 
previously-denied claim, has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated September 2003.  The letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

With respect to notice to the veteran regarding new and 
material evidence, the September 2003 VCAA letter stated, 
"[y]ou were previously denied service-connected compensation 
for Left Ankle Condition by a rating decision dated August 
25, 1983."  

The letter notified the veteran that evidence sufficient to 
reopen his previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  The September 2003 letter indicated new 
and material evidence was required to reopen the claim, and 
specifically noted "[n]ew evidence is evidence that has not 
previously been considered."  The letter also stated, 
"[e]vidence that is merely cumulative and tends to reinforce 
a previously well-established point is not considered new.  
Material evidence is evidence that is relevant to the issue 
of service connection."  As such, the veteran was advised 
what evidence would be new and material to reopen the claim.  
See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  While the Board notes that the 
veteran was not specifically advised as to why his service 
connection claim was denied pursuant to Kent, the claim is 
being reopened and, therefore, the veteran has suffered no 
prejudicial error.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the September 2003 letter stated 
that VA would assist the veteran in obtaining relevant 
records from any Federal agency, to include service medical 
records or other military records, and medical records at VA 
hospitals.  The veteran was also advised in the letter that a 
VA examination would be scheduled if necessary to make a 
decision on his claim.  With respect to records from private 
doctors and hospitals, the VCAA letter informed the veteran 
that VA would make reasonable efforts to request such 
records.

The September 2003 VCAA letter emphasized, "you must give us 
enough information about the evidence so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines us the records or asks for a fee to 
provide them, we'll notify you.  It's your responsibility to 
make sure we receive all requested records that aren't in the 
possession of a Federal department or agency."  [Emphasis as 
in the original letter.]

In a March 2006 VCAA letter, the RO informed the veteran as 
follows:  "If you have any information or evidence that you 
have not previously told us about or given to us, and that 
information concerns . . .when [your disability began, please 
tell us or give us that information now."  This complies 
with the "give us everything you've got" provision contained 
in 38 C.F.R. § 3.159(b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the veteran with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance, and time 
lost due to service-connected disabilities as well as 
statements from people who have witnessed how the veteran has 
been affected by disability symptoms.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claim.  The veteran's 
claim of entitlement to service connection was denied based 
on element (1).  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to that crucial element.  Because the Board is 
denying the veteran's claim, elements (4) and (5) remain 
moot.

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since the veteran's claim was re-
adjudicated in a September 2007 supplemental statement of the 
case (SSOC), following the issuance of the March 2006 letter.  
See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  As has been noted above, 
the duty to assist does not attach until the clam is 
reopened.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of this claim.  As detailed in the Introduction, the 
veteran testified before the undersigned Veterans Law Judge 
in January 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2007)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in August 2003, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The "old evidence"

The veteran's initial claim of entitlement to service 
connection for a left ankle disability [which was part of his 
claim of entitlement to service connection for bilateral 
ankle disability] was denied in an August 1983 RO rating 
decision.
At the time of the August 1983 rating decision, the evidence 
of record included the veteran's service treatment records 
and a VA medical examination dated June 1983.  

The veteran's service treatment records indicate that he 
twisted his left ankle while playing football in November 
1975.  X-rays conducted at the time were negative for a 
fracture; the veteran was diagnosed with a left ankle sprain.  
A service treatment note dated March 1977 indicated that the 
veteran was diagnosed at that time twisted left ankle.  

The June 1983 VA medical examination noted the veteran's 
complaints of left ankle pain, but concluded, consistent with 
the x-rays taken at the time, that there was no evidence of 
any left ankle irregularity.



The August 1983 rating decision

In August 1983, the RO denied the veteran service connection 
for the claimed ankle condition.  The RO stated that there 
was "no evidence of chronic ankle disability" and that  
"[n]o bilateral ankle condition [was] found on VA 
examination."

The veteran was informed of the August 1983 rating decision 
by letter from the RO dated September 1983.  He did not 
appeal.  

In August 2003, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim, this 
appeal followed.  Additionally received evidence will be 
discussed below.

Analysis

Finality/new and material evidence

The August 1983 RO decision which denied the veteran's 
original claim of entitlement to service connection for a 
left ankle condition is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  

The Board notes that at the January 2008 Board hearing, the 
veteran and his representative challenged the finality of the 
August 1983 decision.  Specifically, they alleged that the 
veteran did not receive notice of his appellate rights 
following the August 1983 decision.  See  the hearing 
transcript, pages 6-7.  However, the Board observes that a 
copy of the September 1983 letter which notified the veteran 
of his appellate rights, is contained within the claims file.  
The evidence of record therefore indicates that the veteran 
was properly notified of his appellate rights with regard to 
the August 1983 rating decision; as such, the August 1983 RO 
decision is final.

Although the RO reopened the veteran's claim in the August 
2004 SOC, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].  

The RO's denial in August 1983 was predicated on the June 
1983 VA medical examiner's finding that the veteran did not 
have a current ankle disability.
To warrant reopening the claim, there must be new and 
material evidence.  
See 38 U.S.C.A. § 5108 (West 2002).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e. after August 1983) evidence bears 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran has presented 
evidence of a currently diagnosed left ankle disability.  See 
38 C.F.R. § 3.156 (2007).

In reviewing the evidence added to the claims folder since 
the August 1983 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
veteran's claim.  Specifically, in an April 2004 treatment 
note, Dr. L.P.W. diagnosed the veteran with ligamentous 
damage to the lateral collateral deltoid ligaments and left 
Achilles tendinitis.  In a December 2004 VA examination 
report, the examiner noted that the veteran had "mild 
osteoarthritis of the tibial talar joint" as well as 
"posterior tibial tendon synovitis and mild Achilles 
tendonitis."  
A September 2007 VA examiner diagnosed the veteran with 
"left ankle tibotalar degenerative joint disease, mild; 
status post old medial malleolus fracture; mild Achilles 
tendonisis without tear; and mild posterior tibial tendon 
tenosynovitis."  

The newly submitted evidence also includes evidence pertinent 
to Hickson element (3), medical nexus.  The veteran submitted 
positive medical nexus opinions from Dr. A.M.C. dated in 
September 2004 and two opinions from Dr. L.P.W. dated in  
October 2004 and November 2004.  Those opinions indicated 
that there was a medical nexus between the veteran's current 
left ankle condition and his military service.  

The evidence associated with the claims folder subsequent to 
the August 1983 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a left ankle 
disability.  The additional evidence indicates that the 
veteran currently has a left ankle disability and that such 
disability is related his military service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability]. 
Accordingly, new and material evidence has  been received 
pursuant to 38 C.F.R. § 3.156(a).  The veteran's claim for 
entitlement to service connection for a left ankle disability 
is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO has in fact considered the 
veteran's claim on a de novo basis.  See the August 2004 SOC 
as well as SSOCs dated in November 2004, January 2005, May 
2005, June 2006, and September 2007.  As was indicated in the 
Introduction, he presented testimony at a personal hearing in 
January 2008.  Thus, there is no prejudice to him in the 
Board's consideration of his claim on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

In this case, VA has obtained the veteran's service medical 
records, his service personnel records, and all identified VA 
treatment records.  These records have been associated with 
the veteran's claims file.  The veteran's claims file also 
contains private treatment records and statements from 
private physicians.  In addition, the veteran was afforded VA 
examinations in December 2004 and September 2007.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.



(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim. 

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Discussion of the merits of the claim

The veteran seeks service connection for a left ankle 
disability, which he contends is related to an ankle injury 
incurred while in military service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), an April 2004 treatment 
note from Dr. L.P.W. identified the veteran's left ankle 
disability as ligamentous damage to the lateral collateral 
deltoid ligaments and left Achilles tendinitis.  
Subsequently, the December 2004 VA examiner reported that the 
veteran had "mild osteoarthritis of the tibial talar joint" 
as well as "posterior tibial tendon synovitis and mild 
Achilles tendonitis."  The September 2007 VA examiner 
diagnosed the veteran with "left ankle tibotalar 
degenerative joint disease, mild; status post old medial 
malleolus fracture; mild Achilles tendonosis without tear; 
and mild posterior tibial tendon tenosynovitis."  Hickson 
(1), a current left ankle disability, has been met.

With regard to Hickson element (2), the veteran's service 
treatment records indicated diagnoses of a left ankle sprain 
in November 1975 and a twisted left ankle in March 1977.  
Accordingly, Hickson element (2) has been satisfied to that 
extent. 
The Board additionally observes that arthritis of the left 
ankle was initially diagnosed several decades after service, 
so the presumption contained in 38 C.F.R. § 3.309(a)does not 
apply.

Turning to crucial Hickson element (3), medical nexus, there 
are conflicting medical opinions of record.  By law, the 
Board is obligated, under 38 U.S.C.A. 
§ 7104(d), to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the Federal Circuit and the Court 
have specifically rejected the "treating physician rule."  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
Rather, in evaluating the probative value of competent 
medical evidence, the Court has stated in pertinent part:  
"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches...As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence and, 
for reasons stated immediately below, finds that the evidence 
against the claim (i.e., the medical opinions which found no 
relationship between the veteran's left ankle disability and 
his in-service ankle injury) outweighs the evidence in favor 
(the medical opinions which found that such a relationship 
exists).  

The Board preliminarily observes that a December 2004 letter 
from Dr. V.L.E. is not probative as to the issue of medical 
nexus.  Specifically, Dr. V.L.E.'s opinion is in essence a 
self-evident statement that the veteran's ankle injury in 
1975 []during service was related to his military service.  
The opinion does not address the question of the relationship 
between the veteran's current disability and his in-service 
injury. 

The other opinions of record include the September 2004 
letter from Dr. A.M.C. and the October 2004 and November 2004 
letters from Dr. L.P.W.  In his letter, Dr. A.M.C. stated 
"because of the time and course and the chronicity of the 
pain problem, it is entirely likely that the origination of 
the pain resulted from activity or activities that the 
patient underwent during his time in the United States Armed 
Forces."  The October 2004 letter from Dr. L.P.W. stated 
"During [the veteran's] military duty he sustained injury to 
his left and right ankles.  He continues to have severe left 
foot and ankle problems."  In his November 2004 letter Dr. 
L.P.W. concluded "[i]t is my opinion that it is more likely 
than not that [the veteran's] ankle problems were manifested 
while he performed military service."  

As indicated above, the veteran did have left ankle problems 
during service, in November 1975 and March 1977.  The 
opinions of Dr. L.P.W. and Dr. A.M.C. both rely on the 
veteran's report of continuing left ankle disabilities for 
decades following his discharge from military service.

However, a review of the record discloses that the earliest 
post-service complaint of ankle problems by the veteran was 
in June 1983, five years after service, when he initially 
sought service connection for a bilateral ankle condition.  
Crucially, the June 1983 VA examiner conducted an examination 
and reviewed x-rays of the veteran's ankles, and concluded 
that the veteran had no disabilities in either ankle.  The 
veteran's next documented complaint of a left ankle problem 
was in May 2003, immediately preceding his August 2003 claim 
for service connection, and 25 years after he left military 
service.  

In short, the evidence of record shows no documented left 
ankle disability until a quarter of a century after service, 
and only one complaint of ankle problems during that entire 
period.  See Maxson, 230 F.3d at 1333 [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  

Neither Dr. L.P.W. nor Dr. A.M.C. discussed the decades long 
gap between service in 1978 and the first diagnosis of a left 
ankle disability in 2003.  Further, neither physician 
addressed the relationship of the veteran's left ankle 
disability to his current medical conditions, including 
obesity and diabetes mellitus.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].

The Board therefore finds the opinions of Dr. L.P.W. and Dr. 
A.M.C. of little probative value, as both opinions rely on 
unsubstantiated statements of the veteran as to his having a 
chronic ankle disability for decades after service and do not 
discuss evidence which undercuts the veteran's statements. 
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), [the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion]; see also Swann v. Brown, 5 Vet. Appl. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].  

On the other hand, the Board attaches great weight of 
probative value to the VA examinations dated December 2004 
and September 2007.   

In the December 2004 VA examination report, the examiner 
opined, "I think the patient did have an injury to his ankle 
in the service.  It does not appear to have had a lasting 
[e]ffect upon his activities then.  I think that he has a 
bilateral painful ankle condition.  [I]t is unlikely that the 
patient's current condition is due to the conditions that 
occurred in military service."  The September 2007 VA 
examiner noted that [i]t is less than likely the veteran's 
current left ankle condition and symptoms are related to his 
multiple ankle sprains while on active duty.  It is more than 
likely the veteran's current left ankle condition and 
symptoms are related to chronic degenerative changes as a 
result of obesity and aging."  

The December 2004 and September 2007 VA medical opinions 
appear to be consistent with the veteran's medical history, 
which although showing some isolated left ankle problems in 
service further demonstrates an initial diagnosis many years 
after service as well as a recent history of health problems, 
including obesity and diabetes mellitus.  Further, both VA 
examination reports appear to have been based on thorough 
review of the record, comprehensive examinations the veteran 
[including magnetic resonance imaging (MRI) and X-ray], and 
thoughtful analyses of the veteran's entire history and 
current medical conditions.  

To the extent that the veteran and his representative are 
themselves contending that his left ankle disability is 
related directly to his in-service ankle injury, it is now 
well-established that laypersons without medical training, 
such as the veteran and his representative, are not competent 
to comment on medical matters such as etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the Board finds that the medical evidence in favor 
of the veteran's claim is outweighed by the competent medical 
evidence of record, specifically the December 2004 and 
September 2007 VA examinations.

In essence, the veteran contends that he has had left ankle 
problems continually since service.  The Board is of course 
aware of he provisions of 38 C.F.R. § 3.303(b) pertaining to 
chronicity and continuity of symptomatology.  [The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.] 

However, supporting medical evidence is required.  See Voerth 
v. West, 13 Vet. App. at 120-121 [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  As has been discussed above, the 
competent medical evidence of record is absent any diagnosis 
of left ankle disability from 1978 to 2003.  Although as 
discussed above certain medical opinions are premised on the 
veteran's reports of continuous left ankle problems after 
service, such medical reports do not service to corroborate 
such continuous symptomatology.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"];
see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied.  The veteran's claim fails on this basis.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for left ankle disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for left ankle disability 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


